In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
LISA APPLEGATE,          *
                         *                         No. 16-379V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: February 16, 2017
                         *
SECRETARY OF HEALTH      *                         Stipulation; TDaP vaccine;
AND HUMAN SERVICES,      *                         Guillain-Barré syndrome (“GBS”);
                         *                         Bell’s Palsy.
             Respondent. *
******************** *

Jeffrey S. Pop, Beverly Hills, CA, for Petitioner;
Amy Kokot, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On February 16, 2017, the parties filed a joint stipulation concerning the
petition for compensation filed by Lisa Applegate on March 24, 2016. In her
petition, petitioner alleged that the tetanus-diphtheria-acellular pertussis (“TDaP”)
vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), and which she received on May 5, 2014, caused her to suffer Guillain-
Barré Syndrome (“GBS”) and Bell’s Palsy. Petitioner further alleges that she
suffered the residual effects of this injury for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on her behalf as a result of her condition.

       Respondent denies that the TDaP vaccine caused petitioner to suffer GBS,
Bell’s Palsy, or any other injury.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $95,000.00 in the form of a check payable to
        petitioner, Lisa Applegate. This amount represents compensation for
        all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-379V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                              )
LISA APPLEGATE,                               )
                                              )
               Petitioner,                    )
                                              )       No. 16-379V (ECF)
v.                                            )       Special Master Moran
                                              )
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                                              )
               Respondent.                    )


                                         STIPULATION

       The parties hereby stipulate to the following matters:

       I . Lisa Applegate, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the tetanus-diphtheria-acellular pertussis ("Tdap") vaccine, which vaccine is contained in the

Vaccine Injury Table (the "Table"), 42 C.F .R. § 100.3(a).

       2. Petitioner received a Tdap vaccination on or about May 5, 2014. 1

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that the Tdap vaccine caused her to develop Guillain-Barre

Syndrome ("GBS") and Bell's Palsy. Petitioner further alleges that she experienced the residual

effects of these injuries for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.



       Petitioner also received the Pneumovax vaccine, which is not covered under the Program.
        6. Respondent denies that the Tdap vaccine administered on or about May 5, 2014, is the

cause of petitioner's alleged GBS and/or Bell's Palsy and/or any other injury or her current

condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of$95,000.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-l 5(a).

        9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2 l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        I 0. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § I 396 et seq.)), or entities that provide health services on a pre-paid basis .




                                                  .2
       11 . Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-

l5(i}, subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a} and (d}, and subject to the conditions of 42 U.S.C.

§ 300aa- I 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalfof her heirs, executors, administrators, successors and/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the Tdap vaccination administered on

or about May 5, 2014, as alleged by petitioner in a petition for vaccine compensation filed on or

about March 24, 2016, in the United States Court of Federal Claims as petition No. 16-379V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                   .3
       15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of I 986, except as otherwise

noted in paragraph 9 above. There is absolutely no agreement on the patt of the parties hereto to

make any payment or to do any act or thing other than is herein expressly stated and clearly

agreed to. The parties further agree and understand that the award described in this Stipulation

may reflect a compromise of the parties' respective positions as to liability and/or amount of

damages, and further, that a change in the nature of the injury or condition or in the items of

compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Tdap vaccine caused petitioner's alleged OBS,

Bell's Palsy, or any other injury or her current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION

I
I
I
I
I
I
I
I
I
I


                                                .. 4 .. .
Respectfully submitted,

PETITIONER:




AITORNEY OF RECORD FOR                           AUTHORIZED REPRESENTATIVE
PETITIONER:                                      OF THK ATTORNEY GENERAL:




~w
9 107 Wilshire Boulevard, Suite 700
Beverly Hills, CA 902f0
                                                          JNE E. REEVES


                                                 Civil D"ivision
Tel: (3 l 0) 273-5462                            U.S. Department of Justice
                                                 P.O. Box 146
                                                 Benjamin Franklin Station
                                                 Washington, DC 20044-0146


                                                 ATT0RNEY OF·RECORD FOR
                                                 RESPONDENT:




                   , M .D.
Director, Division of Injury                     Trial Attorney
Compensation Programs                            'forts- Branch
Healthcare Systems B·ureau                       Civil Division
U.S. Department of Health                        US. Department of Justice
and Human Services                               P.O. Box 146
5600 Fishers Lane                                Benjamin Franklin Station
Parklawn Building, Mail Stop.08N.146B            Washington, DC 20044-0146
Rockville; MD 20857                              Tel: (202) 616-4118



Dated;   J./r I lD '/;;__arr


                                        . s ..